Title: From George Washington to William Peachey, 11 September 1755
From: Washington, George
To: Peachey, William



To Captain William Peachy, of the Virginia Regiment.
[Alexandria, 11 September 1755]

You are hereby Ordered, as soon as you arrive in Town with

your Recruits, to put yourself under the command of Lieutenant Colonel Adam Stephen, or the Field Officer appointed to that Rendezvous: and you are to be strictly obedient to such Lawful Commands as you shall from time to time receive from him; and particularly to observe, that the Muster Roll of your Men is regularly called three times a day; and that they are as often called out to their Exercise; at which times you are to be present.
If it should happen that you arrive before the Field Officer; you are then to receive your Orders from, and make your daily Reports to the Oldest Officer present, having regard to the above Directions. Given &c. at Alexandria: Sept. 11th 1755.

G:W.

